DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15, “from 0.5 and 150 m2/g” should read –from 0.5 to 150 m2/g--.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ammann (US 2012/0095136) [US equivalent of WO 2010/150182] in view of Wilson (US 4,328,041).
As to claim 1, Ammann teaches a process for manufacturing a surface-treated compacted material processable on a single screw plastics conversion equipment. Ammann teaches providing at least one primary powder material, providing at least one molten surface treatment polymer, simultaneously or subsequently feeding the at least one primary powder material and the at least one molten surface treatment polymer into the high speed mixer unit of a cylindrical treatment chamber, mixing the at least one primary powder and the at least one molten surface treatment polymer in the high speed mixer, and transferring the mixed material to a cooling unit. Abstract. The cooling unit is understood to cool the material below the melting point, because the polymer is molten during the mixing prior to this step.
Ammann teaches that the primary powder may be calcium carbonate. ¶29-32. Ammann does not disclose the specific surface area of the calcium carbonate powder. However, the reference teaches a substantially identical material, including ground or precipitated calcium carbonate. Therefore, one of ordinary skill in the art would expect the specific surface area of the products to be substantially identical. Similarly, Ammann is silent to the top cut of the calcium carbonate material. However, Ammann teaches substantially identical methods to those claimed in ground or precipitated calcium carbonate. ¶22. Additionally, Ammann teaches an example of 2.7 µm which is within the claimed range. ¶66. Therefore, one of ordinary skill in the art would expect the size distribution to satisfy the claimed top cut of 15 µm. These positions are held absent evidence to the contrary. Furthermore, the instant specification does not teach one of ordinary skill in the art how to adjust BET specific surface area.
Ammann is silent to a treatment layer on the calcium carbonate powder.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the calcium carbonate as taught by Ammann with substituted succinic anhydride as taught by Wilson. One of ordinary skill would have been motivated to do so to improve compatibility between inorganic filler material and organic polymers, as well as improve the dispersion of inorganic materials in organic polymer media, improve rheology in the organic medium, achieve higher degrees of reinforcement by the use of fillers, more efficient use of pigments, and shorter mixing times to achieve dispersion. Wilson, Col. 4, 51-64.
Therefore, Ammann in view of Wilson teaches at least one mono-substituted succinic anhydride as a treatment layer on the calcium carbonate, as only one of R1-R4 needs to be substituted.
As to claim 2, Ammann teaches that the inorganic powder is preferably natural ground calcium carbonate, or precipitated calcium carbonate, or a mixture of the two. Ammon, ¶33.
As to claim 3, Ammann teaches an example where calcium carbonate with a mean particle size of 2.7 µm is used. Ammon, ¶66. This is within the claimed range of 0.05-10 µm.
As to claim 4, Ammann in view of Wilson teaches a substituent having 1 to about 30 carbon atoms. . Wilson, Col. 2, 38-55. This encompasses the claimed range of C2 to C30. In the case where the prima facie case of obviousness exists. See MPEP §2144.05. 
As to claim 5, the phosphoric acid mono-ester is not required because the mono-substituted succinic anhydride has been met by Ammann in view of Wilson as discussed above.
As to claim 6, Ammann in view of Wilson teaches that the substituted succinic anhydride reacted may be at least 0.01 and preferably 0.1-5 parts per 100 parts of inorganic solid. Wilson, Col. 4, 20-27. The inorganic solid is the filler, calcium carbonate. This encompasses the claimed range of at least 0.1 wt. % based on the total dry weight of the at least one calcium carbonate-comprising filler material.
As to claim 7, Ammann in view of Wilson teaches that the content of the primary powder material is from 50-99 wt. %. Ammon, ¶50. This is identical to the claimed range.
As to claim 8, Ammann in view of Wilson teaches that the polymer should have a viscosity between 500 and 400,000 mPa·s at 170°C. Ammann, ¶37. This falls within the claimed range of 100-400,000 mPa·s. Ammann does not teach a viscosity at 190°C. However, one of ordinary skill in the art would understand that viscosity commonly decreases with increasing temperature. Additionally, 170°C is very close to 190°C, where one of ordinary skill in the art would expect similar results. Thus one of ordinary skill in the art would expect the polymer as taught by Ammann in view of Wilson to have a viscosity that satisfies/overlaps the claimed range at 190°C.
As to claim 9, Ammann in view of Wilson teaches polymers including ethylene copolymers, ethylene-1-octene copolymers, metallocene based polypropylenes, polypropylene homopolymer, and amorphous polypropylene homopolymers. Ammann, ¶37. These are identical to the compounds claimed.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or adequately suggest the process as recited in claim 21. In particular, the closest prior art, Ammann (US 2012/0095136) [US equivalent of WO 2010/150182] in view of Wilson (US 4,328,041), as set forth above, renders obvious the process recited in claim 1. However, Ammann in view of Wilson fails to teach or fairly suggest wherein the treatment layer comprises a phosphoric acid ester or blend of one or more phosphoric acid mono-ester and salty reaction products thereof and/or one or more phosphoric acid di-ester and salty reaction products thereof, as required by claim 21. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claim 21 is distinct over the teachings of the prior art.
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection has not established inherency in regards to the limitations top cut (d98 ≤ 15 µm) and BET specific surface area of from 0.5 to 150 m2/g. 
In response, Examiner notes that the rejection is made based on obviousness, not inherency (i.e. anticipation). Ammann does not disclose the specific surface area of the calcium carbonate powder. However, the reference teaches a substantially identical material, including ground or precipitated calcium carbonate. Therefore, one of ordinary skill in the art would expect the specific surface area of the products to be substantially identical. Similarly, Ammann is silent to the top cut of the calcium carbonate material. However, Ammann teaches substantially identical methods to those claimed in ground or precipitated calcium carbonate. ¶22. Additionally, Ammann teaches an example of 2.7 µm prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. These positions are held absent evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734